DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/20 has been entered.
 
Response to Amendment
2.	Applicant’s amendment and accompanying remarks filed 7/8/20 have been fully considered and entered. Claims 1 and 17 have been amended. Claims 5-8, 10-16, 27, 29-30, 33-34 and 37-40 are canceled. Applicant’s amendments to claim 17 is found sufficient to overcome the anticipation rejections made over the prior art of Bergman et al., US 2010/0204352. Specifically, Bergman et al., does not teach a pesticide applied to the backing scrim and a bottom third portion of the bottom portion of the carpet fibers, beneath the nd paragraph rejections set forth below. 


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	With regard to claims 1 and 17 it is not clear how the “surface” treatment or pesticide and latex backing can both be applied to the backing scrim. If a latex backing is applied to the scrim it is not clear how a “surface” fiber treatment or a “pesticide” can also be applied the backing scrim and to the lower portion of the carpet fibers beneath the latex backing. Since the latex backing is applied to the backing scrim it is reasonable to presume that the exposed portion of the fibers on the bottom would be coated first with the latex composition. Thus it is not clear how a second “surface” or pesticide treatment can be applied beneath the latex backing such that a lower portion of the fibers are “surface” treated. For purposes of examination since claims 1 and 17 recite that both latex backing and the surface treatment/pesticide is applied to the backing scrim the Examiner will consider a latex coating also sufficient to meet the limitation of a surface coating. Further any latex coating comprising the claimed pesticides would also meet the limitation of a pesticide treatment. 



Response to Arguments
6.	Applicants amend claims 1 and 17 to recite that a latex backing and a surface treatment or pesticide is applied to the backing scrim. As set forth above, the Examiner is of the position that since the frothed latex backing coating composition of Bergman et al., is applied to the backing scrim it meets the limitations of both the latex coating and a surface treatment. The published patent application issued to Bergman et al., teach a carpet backing composition with increased frothability (title and abstract). Said composition comprises a polymeric binder, a filler, a thickener and a foaming surfactant (abstract). Said binder includes a synthetic latex (section 0025). Since Bergman et al., teach a tufted carpet having a woven fabric (scrim) and pile fabric, the Examiner is of the position that the woven fabric meets the limitation of scrim and a pile fabric includes fibers tufted through the woven fabric. Said frothed latex composition is applied to the backing and thus is also considered a surface fiber treatment. Furthermore, since the latex coating also comprises using silica (e.g., silicon dioxide) and diatomaceous earth it also meets the limitation of a pesticide.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1-4 and 9 stand rejected under 35 U.S.C. 102b as being anticipated by Bergman et al., US 2010/0204352.
	The published patent application issued to Bergman et al., teach a carpet backing composition with increased frothability (title and abstract). Said composition comprises a polymeric binder, a filler, a . 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al., US 2010/0204352.
	The published patent application issued to Bergman et al., teach a carpet backing composition with increased frothability (title and abstract). Said composition comprises a polymeric binder, a filler, a thickener and a foaming surfactant (abstract). Said binder includes a synthetic latex (section 0025). ith regard to the claimed filler, Bergman et al., teach using silica (e.g., silicon dioxide) and diatomaceous earth (section 0042). The Examiner is of the position that these fillers met the limitation of pesticide. Bergman et al., teach that the amount of filler can range from 33-89 wt. % (section 0048). Bergman et al., also a pile or tufted carpet comprising a woven or non-woven backing wherein the backing composition is applied to the rear of the carpet backing such that the yarn is embedded in the carpet 
With regard to claim 20, Bergman et al., does not specifically teach spraying the frothed backing composition onto the backing layer. The Examiner is of the position that a person of ordinary skill in the art would easily recognize that spraying a composition onto a substrate is a conventional way of applying substances to substrate. 
	With regard to claims 24 and 26, Bergman et al., does not teach the claimed particle size. However, the Examiner is of the position that it would be within the skill of worker in the art to select particles having sizes that are suitable to be formulated into backing compositions and can further be applied using conventional coating methods. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 570-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789